673 S.E.2d 129 (2009)
In the Matter of the Summons Issued to ERNST & YOUNG, LLP and All Subsidiaries, Affiliated and Associated Entities.
appealed by the Secretary of the NC Dept. of Revenue
appealed by Wal-Mart Stores, Inc.
No. 424PA08.
Supreme Court of North Carolina.
February 5, 2009.
Gregory P. Roney, Assistant Attorney General, for Secretary of NC Dept. of Revenue.
Jasper L. Cummings, Jr., Raleigh, Robin L. Greenhouse, Washington, DC, for Wal-Mart Stores, Inc.
Robert Spearman, Raleigh, Michael B. Frank, Associate General Counsel, for Ernst & Young.
Prior report: ___ N.C.App. ___, 663 S.E.2d 921.

ORDER
Upon consideration of the petition filed on the 9th day of September 2008 by Appellant (Secretary of the N.C. Department of Revenue) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 5th day of February 2009."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).